    Case 3:19-cv-04753 Document 1-30 Filed 02/05/19 Page 1 of 2 PageID: 433




                       
                  EXHIBIT 
                     16 
                    
7/29/2018         Case 3:19-cv-04753 Document 1-30 Filed 02/05/19 Page 2 of 2 PageID: 434




       Temporary Modi cation of Category I of the United States
       Munitions List


       Consistent with the International Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, the Acting
       Deputy Assistant Secretary for Defense Trade Controls has determined that it is in the interest of the
       security and foreign policy of the United States to temporarily modify United States Munitions List
       (USML) Category I to exclude the following technical data identified in the Settlement Agreement for
       the matter of Defense Distributed, et al., v. U.S. Department of State, et al, Case No. 15­cv­372­RP
       (W.D. Tex.) (hereinafter “Defense Distributed”):

                  ­ “Published Files,” i.e., the files described in paragraph 25 of the Second Amended Complaint
                  in Defense Distributed.
                  ­ “Ghost Gunner Files,” i.e., the files described in paragraph 36 of the Second Amended




                                                                                                                         Provide Feedback
                  Complaint in Defense Distributed.
                  ­ “CAD Files,” i.e., the files described in paragraph 40 of the Second Amended Complaint in
                  Defense Distributed.
                  ­ “Other Files,” i.e., the files described in paragraphs 44­45 of the Second Amended Complaint
                  in Defense Distributed, insofar as those files regard items exclusively: (a) in Category I(a) of the
                  USML, as well as barrels and receivers covered by Category I(g) of the USML that are
                  components of such items; or (b) items covered by Category I(h) of the USML solely by
                  reference to Category I(a), excluding Military Equipment.  Military Equipment means (1) Drum
                  and other magazines for firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than
                  50 rounds, regardless of jurisdiction of the firearm, and specially designed parts and components
                  therefor; (2) Parts and components specially designed for conversion of a semi­automatic firearm
                  to a fully automatic firearm; (3) Accessories or attachments specially designed to automatically
                  stabilize aim (other than gun rests) or for automatic targeting, and specially designed parts and
                  components therefor.


       This temporary modification will remain in effect while the final rule referenced in paragraph 1(a) of the
       Settlement Agreement is in development.
       Please see the Settlement Agreement and the Second Amended Compliant for additional information.




       Public Comments on USML Categories I-III
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                             4/13
